Citation Nr: 1411879	
Decision Date: 03/21/14    Archive Date: 04/02/14

DOCKET NO.  11-18 463A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 30 percent for depression.

2.  Entitlement to a total disability evaluation due to individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty from May 1988 to October 1995.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from July 2010, January 2011, and May 2011rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  

The Veteran testified before the undersigned Veterans Law Judge at a January 2014 videoconference hearing, and a transcript of this hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking entitlement to an increased  rating for depression, as well as TDIU.  

At his January 2014 personal hearing, the Veteran testified that his depression has worsened since his last VA examination in August 2012.  A new VA examination should be scheduled. 

Additionally, the Board notes the Veteran has testified that he was hospitalized for his mental health problems since his last VA examination and that he visited the emergency room shortly before his videoconference hearing.  It appears that this treatment was provided by VA.  The Board is unable to locate any VA outpatient or inpatient treatment records more recent than July 2012.  Accordingly, on remand, the RO should associate all VA treatment records, both inpatient and outpatient, after July 2012 with the Veteran's claims folder.  The Veteran should also be provided with release forms so that he can provide the names of any private hospitals or treatment providers who have treated him on either an inpatient or outpatient basis and who may have medical records relevant to the Veteran's claims.  

Finally, the Board notes that the Veteran's representative stated at the Veteran's hearing that the Veteran is participating in the VA vocational rehabilitation program.  Accordingly, the Veteran's education and vocational rehabilitation program folder, including all physical or mental evaluations, should be associated with the Veteran's claims file.  

Accordingly, the case is REMANDED for the following action:

1. Associate all VA inpatient and outpatient treatment records after July 2012 with the Veteran's claims folder.

2. Associate the Veteran's complete VA education and vocational rehabilitation program file with his claims folder.

3. Provide the Veteran with release forms and instruct him to provide signed releases for any private hospitals or treatment providers that have treated him and who may have medical records relevant to his claim.

4. Once this is done, the RO should schedule the Veteran for a VA examination of his service connected acquired psychiatric disability.  The examiner should note any functional impairment caused by the Veteran's disability, including a full description of the effects of his disability upon his ordinary activities, if any.

The VA examiner is asked to opine whether it is at least as likely as not (fifty percent or greater) that the Veteran's service connected depression renders the Veteran unable to find or maintain substantially gainful employment.  

A complete rationale for this opinion should be provided.  All opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.  

Additionally, the examiner is also reminded to consider the Veteran's lay statements regarding the nature and onset of his disability.

If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

All findings should be described in detail and all necessary diagnostic testing performed. 

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

5. When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

